                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:75CV2656-FDW-DSC


 UNITED STATES OF AMERICA,

                       Plaintiff,

                  v.

 THE WACHOVIA CORPORATION and
 AMERICAN CREDIT CORPORATION,

                       Defendants.



                       ORDER TERMINATING FINAL JUDGMENT

       THIS MATTER is before the Court on Plaintiff’s Motion to Set Aside Judgment (Doc. No.

2). The Court having received the motion of plaintiff United States of America for termination of

the final judgment entered in this case, and the Court having considered all papers filed in

connection with this motion, and the Court finding that it is appropriate to terminate the final

judgment, it is

       ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion (Doc. No. 2) is

GRANTED, and the final judgment is hereby terminated.

       IT IS SO ORDERED.


                                         Signed: December 17, 2018
